Exhibit 10.146

LOGO [g120602g06f94.jpg]

October 12, 2010

BY US MAIL AND ELECTRONIC MAIL

Mr. Joel Legon

Interim Chief Financial Officer

43 Chapin Road

Barrington, RI 02806

Dear Joel,

This letter confirms that, effective October 10, 2010, you have agreed to serve,
and were appointed by the Board of Directors of Comverse Technology, Inc. (the
“Company”), as Senior Vice President and Interim Chief Financial Officer of the
Company, initially reporting to me. Your annual base salary, effective
October 10, 2010, will be $400,000 (“Annual Base Salary”), payable in accordance
with the Company’s payroll practices for similarly situated employees, subject
to withholding of Federal and State income taxes, Social Security and other
customary deductions. In addition, during the term of employment, you will be
entitled to an annual additional supplemental payment of $14,000 payable as
additional salary (but not deemed base salary for other purposes under this
offer letter) during the course of the year in accordance with the regular
payroll practices of the Company.

You will cease to be eligible to participate in the Comverse Incentive
Compensation Plan effective October 9, 2010. Effective October 10, 2010, your
on-target bonus opportunity shall be $200,000 (“Target Bonus”) and your maximum
bonus opportunity shall be $300,000, pro-rated to cover the period from and
after October 10, 2010. Any bonus will be payable based upon the achievement of
certain performance criteria developed by the Company’s Chief Executive Officer
and sent under separate cover. Any bonus will be subject to withholding of
Federal and State income taxes, Social Security and other customary deductions.

Effective October 10, 2010, in the event that you are terminated without cause
by the Company, you will be entitled to receive a lump sum payment equal to the
sum of (i) 50% of Annual Base Salary and (ii) 50% of Target Bonus.

Other than as specifically set forth herein, the terms and conditions of your
employment as set forth in the offer letter, dated February 12, 2009, remain
full force and effect. Please contact me if you would like to discuss further.

 

Sincerely,

/s/ Andre Dahan

Andre Dahan President and Chief Executive Officer

810 Seventh Avenue, 32nd Floor, New York, NY 10019  Telephone (212) 739-1000
Facsimile (212) 739-1001

www.cmvt.com